TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00165-CV



Siemens Corporation, Siemens Aktiengesellschaft, and Efficient Networks, Inc., Appellants
         // Brice Bartek, James Pickering, and Russell Young, Cross-Appellants

                                                 v.

   Brice Bartek, James Pickering, and Russell Young, Appellees // Siemens Corporation,
         Siemens Aktiengesellschaft, and Efficient Networks, Inc., Cross-Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GN-04-001814, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                            MEMORANDUM OPINION


               The parties have filed a joint motion informing this Court that they have settled their

dispute. They ask this Court to set aside the trial court’s judgment and remand the cause for entry

of orders pursuant to their settlement. We grant the motion and set aside the trial court’s judgment.

See Tex. R. App. P. 42.1(a)(2)(B). We further grant the motion to expedite the issuance of our

mandate. See Tex. R. App. P. 18.1(c). The cause is remanded to the trial court for entry of orders

effectuating the parties’ settlement. See Tex. R. App. P. 42.1(a)(2)(B).



                                              ___________________________________________
                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Vacated and remanded

Filed: June 1, 2007